DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 8-9 are still pending.
Response to Arguments
Applicant's amendments filed 06/28/2022 have been fully considered and entered, however, with respect to applicant’s arguments as filed on 06/28/2022 have been fully considered but they are not persuasive. 
Applicant admits that Miyauchi discloses an image reading apparatus having a body with many postures (see remarks, page 8, last paragraph) but argues that cited references, specifically Noda fails to teach interrupting scanning operations when posture condition indicating information is changed and resuming the scanning operation when the posture indicated by the posture information is changed back. Applicant argues based on assertion that cited prior art Noda is directed to a printing apparatus and not a reading apparatus wherein printing cannot be regarded as image reading (see remarks, page 9, first paragraph).
In reply, examiner asserts that Noda is not just a printing apparatus, in fact it is an MFP (Multi-Functional Peripheral), see fig. 1, wherein it includes circuitry and functions such as scanning, printing, copying and so on, paragraphs 27, 72. It is extremely commonly known in the art that copying function involves both scanning and printing. Thus, Noda is not just performing printing but both scanning and printing when function such as copying is being executed. Therefore, Noda actually will run into posture discharging problems as depicted in detailed rejection below when executing a copy function which involves both scanning and printing and when such problem occurs both scanning and printing will be interrupted.
Applicant still further argues, see remarks, page 10, 2nd paragraph that Noda does not perform any reading operations instead it’s strictly a printing apparatus, therefore Noda can’t possibly teach any interrupting related to a scanning operation.
In reply, examiner asserts that again it has been clearly established that Noda describes an MFP which performs both scanning and printing as part of copy function. However, just for the sake to show that copying process as involving both printing and scanning is very well known in the art, another example, Kim et al., US 2015/0350461 can also be referenced which specifically shows that copy function definitely involves both scanning and printing operations plus both the operations occur simultaneously, paragraph 66-67, thereby further supporting the fact that during copy function when posture problem occurs such as in Noda then both the scanning and printing operations will be interrupted since both are taking place simultaneously. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “controller controls the scanning according to the posture of the middle pass is different than the posture of the middle pass when the scanning started”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant finally argues on pages 10-11 that cited references fail to teach all the features of claim 1 specifically related to interrupting and resuming scanning operations.
In reply, examiner asserts that Miyauchi teaches switching scanning posture during scanning operation instead of interrupting and then switching back the scanning to same posture paragraphs 120-124, wherein Noda has been shown to specifically teach that copying process (which involves both scanning and printing) is stopped/interrupted by the control section 10 when apparatus body inclination condition/angle changed from start position (condition is not satisfactory) during the copying operation, and on the other hand, when it is detected that the inclination angle has gotten back to the start position  (condition is satisfied) then the copying operation continues (resumes) with discharging of sheets, paragraphs 97-98.
Further, in response to applicant's arguments against the references individually, such as Noda, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references such as Miyauchi in view of Noda (as explained above) and not just Noda.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al., US 2019/0132455 in view of Noda et al., US 2015/0274479.
Regarding claim 1, Miyauchi discloses an image reading apparatus (scanner 10, fig. 1, paragraphs 65, 73) including a main body (apparatus body 12) that performs a scanning operation of sequentially reading a plurality of documents (plurality of media is fed) by a reader that reads the plurality of documents (paragraphs 74, 77, 79);
a document transporter (document transport path) that transports the plurality of documents to the reader (image reading section 34) (paragraph 73, 76-81, media is fed, transported and scanned), a middle pass of transport (apparatus body 12 with feed tray 14) having a plurality of postures with different curves (feed tray 14 can be in first posture with a first tilt angle corresponding to first curve, and second posture with second tilt angle corresponding to a different curve as described in paragraphs 84-88), 
a posture acquirer (controller 42 with posture detector 46) that acquires posture information indicating the posture (posture of apparatus body is detected and acquired by the controller and based on that controller determines the first feed mode or second feed mode, paragraphs 110-112, 120-124) (also see paragraphs 84-88); 
and a controller (controller 42) that controls an operation of the document transporter (paragraph 82, controller 42 according to this embodiment controls the transport and image reading operation for the medium P in the scanner 10).
Miyauchi does not disclose expressly “wherein the controller: interrupts the scanning operation when the posture indicated by the posture information is changed from a start of the scanning operation during the scanning operation, and resumes the scanning operation when the posture indicated by the posture information is changed back to the start of the scanning operation during the scanning operation”.
However, Miyauchi does teach that controller 42 switches the scanning feed mode from first feed mode to second feed mode when posture of body is detected to be changed from first posture (i.e. start of scanning operation position) to second posture during scanning process, see paragraphs 86-91, 120-124, 110-112. Thus, switching the scanning operation when the posture indicated by the posture information is changed from a start of the scanning operation during the scanning operation, and switches back the scanning operation (such as scanning feed mode is switched back from second mode to the first mode) when the posture indicated by the postured information is changed back to the start of the scanning operation (changed from second posture to first posture) during the scanning operation.
In addition, Noda teaches copying operation involving scanning and printing process is stopped by the control section 10 (paragraphs 72-74) when apparatus body inclination condition/angle changed from start position (condition is not satisfactory) during the copying operation (scanning & printing operation), see paragraph 98. Note that on the other hand, when it is detected that the inclination has gotten back to the start position (condition is satisfied) then the copying operation (scanning & printing operation) continues (resumes) with discharging of sheets, see paragraph 97.
Therefore, Miyauchi in view of Noda  teaches “wherein the controller: interrupts the scanning operation when the posture indicated by the posture information is changed from a start of the scanning operation during the scanning operation, and resumes the scanning operation when the posture indicated by the posture information is changed back to the start of the scanning operation during the scanning operation” as successfully shown above with Miyauchi: paragraphs 86-94, 120-124, 110-112 and Noda: paragraphs 97-98.
Miyauchi and Noda are combinable because they both teach having an image reading apparatus for performing scanning operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Miyauchi with the teachings of Noda for the benefit of being able to halt the image processing operations when certain different apparatus postures are detected to achieve better efficiency and effectiveness in processing as taught by Noda at paragraph 98.
Regarding claim 2, Combination of Miyauchi with Noda further teaches wherein in the plurality of postures (Miayuchi, apparatus body 12 can be in first posture with a first tilt angle, and second posture with second tilt angle, for example, paragraphs 84-88), the posture of the main body at the start of the scanning operation is set as a start posture (Miayuchi, first/second posture with first/second feed mode or Noda, Vertical inclination angle), and the rest is set as a remaining posture (Noda, horizontal inclination angle), and the controller interrupts the scanning operation (Noda, operation is stopped) when the posture indicated by the posture information becomes one of the remaining posture and an indefinite state (Noda, piled state) that is not any of the plurality of postures during the scanning operation (Noda, different inclination posture from the start of the operation) (see Noda, paragraph 98).
Miyauchi and Noda are combinable because they both teach having an image reading apparatus for performing scanning operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Miyauchi with the teachings of Noda for the benefit of achieving better efficiency and effectiveness in processing when change in apparatus postures is detected as taught by Noda at paragraph 98.
Regarding claim 3, Combination of Miyauchi with Noda further teaches wherein the controller (Noda, control section 10) displays, on a display (Noda, display 473, paragraph 98), interruption information (Noda, warning) indicating interruption of the scanning operation when the posture indicated by the posture information is changed from the start of the scanning operation during the scanning operation (Noda, due to change in inclination angle from start of operation, a warning is displayed that tray is fully piled indicating interruption such as that further image forming operation has been stopped, paragraph 98).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Miyauchi with the teachings of Noda for the benefit of providing a display warning to user detected due to change in apparatus postures to provide more transparency and up to date status information to the user as taught by Noda at paragraph 98.
Regarding claim 4, Combination of Miyauchi with Noda further teaches wherein the controller (Noda, control section 10) displays, on a display (Noda, display 473, paragraph 98), a message (Noda, warning) that the posture of the main body is changed from the start of the scanning operation when the posture indicated by the posture information is changed from the start of the scanning operation during the scanning operation (Noda, due to change in inclination angle from start of operation, a warning is displayed that tray is fully piled indicating interruption such as that further image forming operation has been stopped, paragraph 98).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Miyauchi with the teachings of Noda for the benefit of providing a display warning to user detected due to change in apparatus postures to provide more transparency and up to date status information to the user as taught by Noda at paragraph 98.
Regarding claim 8, which recites a non-transitory computer-readable storage medium version of claim 1, see rationale as applied above. Note that non-transitory computer-readable storage medium is taught by Noda in paragraphs 70-72.
Regarding claim 9, it recites similar features as claim 1, except claim 9 is a method claim. Thus, arguments made for claim 1 are applicable for claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nonaka, US 2007/0127090 – teaches warning display with detecting various apparatus position changes such as carriage position, scanning feeding mode, etc., paragraphs 110, 138.
Koyanagi et al. US 2020/0076974 – teaches changing from a restricted state to a permitted state during operation, see paragraphs 112-116, 134-141. 
Onoda et al. US 49,105,51 – teaches that based on a change of posture, changing the copy machine from an inoperative condition to an operative condition, wherein when copying machine is returned to its posture during the normal copying operation, detecting lever no longer interrupts, col 5, line 67 - col 6, line 42; col 3, line 54 - col 4, line 41.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672  

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672